Citation Nr: 0604995	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-36 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for status post 
amputation of the left great toe.

2.  Entitlement to service connection for status post 
amputation of the right second toe. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West Supp 2005) for status post amputation of the left great 
toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969 and from August 1978 to April 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the benefits sought on appeal.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran claims that his left great toe and right second 
toe were amputated as a result of an infection he incurred 
while on active duty due to having been issued military boots 
which were two sizes too small.  He also claims that he is 
entitled to VA compensation benefits under 38 U.S.C.A. § 1151 
for his status post amputation of the left great toe due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical treatment.  Unfortunately, the Board finds 
that additional development is needed before it can 
adjudicate these claims. 

The veteran's service medical records show that he was seen 
for foot problems on several occasions.  In August 1978, he 
was seen for blisters on his feet, with edema, redness, and 
heat in multiple sights.  Later that month it was noted that 
he had received treatment for superficial ulcers and blisters 
which were nearly healed.  It was noted that the ulcers had 
been debrided.  An October 1978 report notes that the veteran 
was issued arch supports for bilateral pes planus.  The 
veteran was also seen for painful callouses under his feet 
with pain in the right tarsal bone area.

Radiographs performed in January 1979 revealed bilateral pes 
planus and an enlarged fifth metatarsal head.  A February 
1979 report notes that both great toes were infected and 
manifested by tenderness, cracking, and chipping of the 
nails.  The diagnostic impression was ingrown toenails of 
both feet.  The veteran was instructed to wear either soft 
shoes or shower shoes.  The veteran was also seen in March 
1979 for an impacted right great toe.  He underwent excision 
of the medial and lateral borders of the nail.  In a Report 
of Medical History associated with his April 1979 separation 
examination, the veteran checked "yes" when asked about 
"Foot trouble."  However, no findings were reported on 
clinical evaluation. 

After service, VA outpatient treatment records show that the 
veteran was seen on August 14, 2002, for a foot infection.  
It was noted that there was redness, pain and drainage from 
the left foot, which "had been going on for some time."  
However, the veteran just started addressing this problem.  A 
physical examination of the veteran's left great toe revealed 
redness around the entire toe, pain on palpation, denuded 
skin both on the anterior and posterior surface, and a foul-
smelling, yellow discharge.  The diagnostic assessment was 
left big toe infection and rule out osteomyelitis.  

On August 20, 2002, the veteran called the clinic and 
indicated that his left foot was still infected despite 
treatment.  He indicated that a small bone came out of the 
wound on the bottom of the left great toe the day before, 
although he did not save the specimen.  He explained that he 
continued to have blood and puss from the wound.  

The veteran arrived at the clinic later that day, at which 
time it was noted that the left great toe had a severe ulcer 
associated with drainage and visible bone.  The veteran 
described the pain as sharp and of moderate to severe 
intensity, lasting from seconds to hours.  The examiner noted 
that there was foul-smelling drainage and ulceration 
involving the entire pad of the left great toe.  The 
diagnostic assessment was infected ulceration.  As a result, 
the veteran's left great toe was amputated on August 21, 
2002.  

The record shows that the veteran was also treated for an 
infection involving his right foot in December 2002.  At that 
time, the veteran reported a chronic ulcer on the plantar 
surface of his right foot since July 2002.  The diagnostic 
assessment was infected right foot ulcer.  Osteomyelitis was 
also noted.  As a result, the veteran underwent an amputation 
of the right second toe on December 20, 2002.  

Based on the foregoing, the veteran should be afforded a VA 
examination to determine whether the infection or 
osteomyelitis involving his feet which resulted in the 
amputation of his left great toe and right second toe is 
related to service or instead related to significant 
nonservice-connected disability including peripheral vascular 
occlusive disease.  The law provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be scheduled to 
undergo a VA examination to determine the 
etiology of his foot disorders which 
resulted in the amputation of his left 
great toe and right second toe.  All 
necessary studies and/or tests should be 
conducted.  The veteran's claims file 
should be made available to the examiner 
for review.  The examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the disorders 
(identified as infected ulceration or 
osteomyelitis) which eventually required 
amputation of his left great toe and 
right second toe are related to service.   

The examiner should also provide an 
opinion concerning the following 
questions: (a) Was the amputation of the 
left great toe caused by VA medical 
treatment or lack thereof; (b) Was the 
proximate cause the amputation of the 
left great toe related to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing medical 
treatment; (c) Did VA fail to exercise 
the degree of care that would be expected 
of a reasonable health care provider in 
treating his left great toe; and (d) Was 
the proximate cause of the amputation of 
the left great toe an event not 
reasonably foreseeable by VA medical care 
providers in providing the treatment in 
question?

All opinions should be based on a 
clinical examination of the veteran and a 
review of the relevant service medical 
records and other pertinent medical 
evidence contained in the claims file.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report.

2.  The RO should review the examination 
report to determine if it complies with 
this remand.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the issues on appeal.  If any 
benefit remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

